                                          Case 3:17-cv-04977-RS Document 137 Filed 10/25/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     OPTRICS INC,                                       Case No. 17-cv-04977-RS (TSH)
                                   8                       Plaintiff,
                                                                                            DISCOVERY ORDER
                                   9             v.
                                                                                            Re: Dkt. No. 130
                                  10     BARRACUDA NETWORKS INC.,
                                  11                       Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Optrics attempted to serve a deposition subpoena on Barracuda’s lead trial counsel,
                                  14   Karineh Khachatourian, which Barracuda now moves to quash. Leaving aside service of process
                                  15   issues, the parties agree on the substantive legal standard that applies when you want to depose
                                  16   opposing counsel: Optrics must establish “(1) the desired information cannot be obtained by any
                                  17   other means; (2) the desired information is relevant and non-privileged; and (3) the desired
                                  18   information is crucial to the preparation of the case.” Fausto v. Credigy Servs. Corp., 2008 WL
                                  19   4793467, *1 (N.D. Cal. Nov. 3, 2008) (citing Shelton v. Am. Motors Corp., 805 F.2d 1323, 1327
                                  20   (8th Cir. 1986)).
                                  21          Optrics says Khachatourian had telephone conversations with a company called j2
                                  22   concerning the latter’s alleged purchase of CudaMail. Optrics also says Khachatourian had a call
                                  23   with Optrics itself about the same issues. Optrics wants to ask her about those conversations,
                                  24   including what she and Barracuda knew about the CudaMail issues and what she learned from
                                  25   those conversations. The content of the conversations Khachatourian had with j2 and Optrics fails
                                  26   the first prong of the Shelton test because j2 and Optrics itself were parties to those conversations
                                  27   so can testify as to what was said; Optrics does not need to depose Khachatourian to learn that. As
                                  28   for what Khachatourian learned from or thought or understood about those conversations, and
                                          Case 3:17-cv-04977-RS Document 137 Filed 10/25/19 Page 2 of 2




                                   1   what she discussed with Barracuda, that all fails the second prong because it’s work product and

                                   2   attorney-client privileged. The October 31, 2019 telephonic hearing is VACATED, and Optrics’

                                   3   deposition subpoena is QUASHED.

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: October 25, 2019

                                   7
                                                                                                  THOMAS S. HIXSON
                                   8                                                              United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
